     Case 2:20-cv-00851-MCE-CKD Document 12 Filed 05/11/20 Page 1 of 4

 1    ROGERS JOSEPH O’DONNELL
      John G. Heller (State Bar No. 129901)
 2    jheller@rjo.com
      Sharon Rossi (State Bar No. 232725)
 3    srossi@rjo.com
      311 California Street
 4    San Francisco, California 94104
      Telephone: 415.956.2828
 5    Facsimile: 415.956.6457
 6    Attorneys for Defendant
      ICARZ INC., d/b/a LENDING CLUB
 7    AUTO d/b/a LATINOS AUTO CENTER,
      California Corporation
 8
      GREENBERG TRAURIG, LLP
 9    Kurt A. Kappes – SBN 146384
      kappesk@gtlaw.com
10    Lupe R. Laguna – SBN 307156
      lagunal@gtlaw.com
11    1201 K Street, Suite 1100
      Sacramento, CA 95814-3938
12    Telephone: (916) 442-1111
      Facsimile: (916) 448-1709
13
      Attorneys for Plaintiff
14
      NEXTGEAR CAPITAL, INC.
15                              UNITED STATES DISTRICT COURT
16                            EASTERN DISTRICT OF CALIFORNIA
17
18    NEXTGEAR CAPITAL, INC., a Delaware          Case No. 2:20-cv-00851-MCE-CKD
      Corporation,
19                                                STIPULATION TO CONTINUE
                          Plaintiff,              HEARING ON MOTION FOR
20                                                PRELIMINARY INJUNCTION AND
            vs.                                   CONTINUE DEADLINES; [PROPOSED]
21                                                ORDER
      iCarz Inc., d/b/a LENDING CLUB AUTO
22    d/b/a LATINOS AUTO CENTER,
      California Corporation,
23
                          Defendant.
24
25
26
27
28

                                                                                      Page 1
       CASE NO: 2:20-cv-00851-MCE-CKD STIPULATION TO CONTINUE HEARING AND DEADLINES
                                                                                      511386.2
     Case 2:20-cv-00851-MCE-CKD Document 12 Filed 05/11/20 Page 2 of 4

 1    TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
 2                   Pursuant to Local Rule 144, Plaintiff NextGear Capital Inc. and Defendant
 3    iCarz Inc., d/b/a Lending Club Auto d/b/a Latinos Auto Center, by and through their counsel,
 4    jointly stipulate and agree to continue the hearing and briefing schedule on Plaintiff
 5    NextGear’s Motion for Preliminary Injunction and the deadline for the certification required
 6    in the Court’s temporary restraining order as follows:
 7                   WHEREAS, Plaintiff NextGear filed its Motion for Preliminary Injunction on
 8    May 1, 2020 (ECF 5) and emailed a copy of that motion to Ari Gorgani, the President of
 9    iCarz that same day;
10                   WHEREAS on May 1, 2020, this Court issued a temporary restraining order
11    and set a hearing date of May 14, 2020 for plaintiff’s preliminary injunction motion, with an
12    opposition deadline of May 8, 2020 and a reply deadline of May 12, 2020 (ECF 6);
13                   WHEREAS, NextGear emailed the Court’s temporary restraining order to
14    iCarz’s registered agent for service of process, Ari Gorgani, on May 1, 2020;
15                   WHEREAS, NextGear personally served the Court’s temporary restraining
16    order on iCarz’s registered agent for service of process, Ari Gorgani, on May 5, 2020;
17                   WHEREAS iCarz retained counsel on May 7, 2020;
18                   WHEREAS counsel for iCarz contacted counsel for NextGear on May 7, 2020
19    requesting that the parties enter into this stipulation;
20                   WHEREAS, good cause appears to continue the hearing because newly-
21    retained counsel for iCarz needs sufficient time to review the papers and prepare any
22    response, and NextGear has agreed to the stipulation subject to the terms set forth below and
23    on the condition that the accommodation shall not be deemed a waiver of any kind;
24                   NOW, THEREFORE, the parties, by and through their counsel, hereby
25    respectfully stipulate and request the Court to issue an Order establishing the following:
26                   1.      The hearing on Plaintiff’s motion for preliminary injunction shall be
27    continued from May 14, 2020 to May 28, 2020 at 10:00 a.m. and will be conducted via video
28    teleconference;

                                                                                                   Page 2
       CASE NO: 2:20-cv-00851-MCE-CKD STIPULATION TO CONTINUE HEARING AND DEADLINES
                                                                                                   511386.2
     Case 2:20-cv-00851-MCE-CKD Document 12 Filed 05/11/20 Page 3 of 4

 1
 2                   2.     The deadline to file any opposition to the motion for preliminary
 3    injunction shall be continued from May 8, 2020 to May 19, 2020;
 4                   3.     The deadline to file any reply in support of the motion for preliminary
 5    injunction shall be continued from May 12, 2020 to May 26, 2020.
 6                   4.     The temporary restraining order issued on May 1, 2020 (ECF 6) shall
 7    remain in effect through the date that this Court issues its ruling on plaintiff’s preliminary
 8    injunction motion.
 9                   5.     The deadline for defendant to deliver the certification referred to in
10    paragraph 4 of the temporary restraining order shall be continued from May 8, 2020, to May
11    14, 2020.
12    Dated: May 8, 2020                           ROGERS JOSEPH O'DONNELL
13                                                       /s/ John G. Heller
                                                   By: ________________________
14                                                       JOHN G. HELLER
                                                         Attorneys for Defendant
15                                                       ICARZ INC., d/b/a LENDING CLUB
                                                         AUTO d/b/a LATINOS AUTO CENTER,
16                                                       California Corporation
17
18    Dated: May 8, 2020                           GREENBERG TRAURIG, LLP

19                                                 /s/ Lupe R. Laguna (as authorized on 5-8-20)
                                                   By: ________________________
20                                                        LUPE R. LAGUNA
                                                          Attorneys for Plaintiff
21                                                        NEXTGEAR CAPITAL, INC
22
23
24
25
26
27
28

                                                                                                   Page 3
       CASE NO: 2:20-cv-00851-MCE-CKD STIPULATION TO CONTINUE HEARING AND DEADLINES
                                                                                                  511386.2
     Case 2:20-cv-00851-MCE-CKD Document 12 Filed 05/11/20 Page 4 of 4
                                              ORDER
 1
                  The Court, having reviewed the Stipulation of the Parties and finding good
 2
      cause:
 3
                  IT IS SO ORDERED.
 4
      Dated: May 11, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                           Page 4
       CASE NO: 2:20-cv-00851-MCE-CKD STIPULATION TO CONTINUE HEARING AND DEADLINES
                                                                                          511386.2
